TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 22, 2022



                                       NO. 03-19-00070-CV


                              Vergo Patio Gardens, Inc., Appellant

                                                  v.

                            Railroad Commission of Texas, Appellee




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                REVERSED AND REMANDED ON REHEARING --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 19, 2018. The

Court’s opinion and judgment dated February 10, 2021 are withdrawn. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment affirming the Commission’s order. Therefore, the judgment of the trial court

affirming the Commission’s order is reversed, the Commission’s order is reversed, and the cause

is remanded to the Commission for further proceedings consistent with the Court’s opinion. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.